DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on July 12, 2022 are entered into the file. Currently, claims 1-3, 6, and 21 are amended; claims 4 and 20 are cancelled; claims 13-19 are withdrawn; resulting in claims 1-3, 5-12, and 21 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation reciting “wherein each of the first material and the second material have a breaking load of 90 N to 150 N using a 2 N tension for a 40mm wide section of material” is indefinite because it is unclear whether the breaking load is an inherent property of the materials from which the first and second labels are constructed, or if there are additional elements not recited in the claims that are essential to achieving the claimed values of breaking load.
In looking to the instant specification, the low tensile strength care label tag (100) is said to be a label constructed from a material having a tensile strength of approximately 90N, and up to approximately 150N, if prepared according to an embodiment of a method for preparing the label material as discussed therein ([0023], [0025]). The method (300) for forming a care label is said to comprise a first step (302) of selecting and preparing an appropriate fabric, which may include a woven or non-woven base material, such as viscose, a natural material, or a blend (Fig. 5, [0039]). A second step (304) of the method involves subjecting the material to a dip coagulation coating process, or otherwise coating the material through any suitable process, using at least one of polyurethanes and solvent, or bio-polyurethanes [0040]. The specific details of the coating process are described in paragraphs [0041]-[0044], wherein the various aspects of the process (e.g. additives, viscosity and solid content of the solution, type of fabric, extent of impregnation with polyurethane, concentration of solvent, temperature at which coagulation is performed, drying time, etc.) are said to be controlled in order to control the characteristics of the resulting final coated fabric product. From this disclosure, it appears as if there are features, such as the coating applied to the fabric, that are essential to achieving the claimed breaking load which are not presently recited in claim 1.
On the other hand, it is not clear whether the claimed breaking load refers to a property of the coated fabric, or if it refers to a property of only the fabric material. In looking to the instant specification at paragraph [0013], a method for making a low breaking load or low tensile strength woven label is said to include the steps of initially preparing a web of fabric having a breaking load strength ranging from approximately 90 to approximately 150N using a 2N tension; then, the web of fabric is coated, dried, and printed. From this disclosure, it appears as if the claimed breaking load refers to a property of the web of fabric prior to application of the coating.
Alternatively, in the disclosure directed to experimental tests of breaking load, the low-tensile-strength label fabric is said to have showed an average breaking load of about 130 N when tested using 40 mm wide strips, while 30 mm wide strips of a low-tensile-strength label fabric showed an average breaking load of about 90 N ([0030]-[0031]). From the details of the experiment, it appears as if the fabric used for these tests was polyester prepared with a polyamide coating ([0029]), such that it is not apparent whether the polyurethane-coated viscose-based non-woven substrate of claims 9-11 would even be capable of achieving the claimed breaking load.
Thus, it is not clear which, if any, of the above elements are necessary for achieving the claimed values of breaking load for the materials of the first and second labels. It is not clear from the claims or the instant specification whether the claimed breaking load refers to a property of the coated fabric or the uncoated fabric, or whether particular materials disclosed in the specification are essential for achieving the claimed values of breaking load. Clarification from the Applicant is respectfully requested.
For the purposes of applying prior art, the claimed breaking load of the first and second materials is considered to be met by any material that has a breaking load meeting the claimed range, either inclusive or exclusive of a coating. Alternatively, this limitation of claim 1 is interpreted as being an inherent property of a viscose-based non-woven coated with one of a polyurethane and a solvent or a bio-polyurethane.
Regarding claims 2, 3, 5-12, and 21, the claims are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chamandy (US 2009/0188142) in view of Greenway (US 4,772,499).
Regarding claim 1, Chamandy teaches a label array (67; low tensile strength tag) comprising a first label (69) and a second label (70) each having first surfaces (1, 3) which are printed with information (I; indicia) ([0047], [0051], Figs. 2-13). The end edges (64) of the first and second labels are attached to each other and form a stack of labels with a connected edge, and the label array can be attached to a garment (G; product) by sewing or stitching (75’) through the array along a line (75’’) proximal to the end edge ([0051], [0055], Figs. 8, 19).
Chamandy further teaches that the first and second labels are formed from a web (W) of printable fabric, wherein the label web (first material and second material) used to form the first label and second label is preferably comprised of a coated, woven or non-woven, polyester or acetate or other synthetic material that can be readily broken or cut manually at frangible portions (68a) ([0047], [0053]).
Although Chamandy teaches that the first material and the second material can be a woven or non-woven fabric and that a user may desire to selectively remove one or more labels from the array to remove unnecessary or unwanted information ([0011], [0052]), the reference does not expressly teach that the first material or the second material is a fabric material selected from a viscose-based woven or non-woven substrate or a woven or non-woven natural material and does not specifically teach a breaking load of the materials.
However, in the analogous art of tearable fabrics, Greenway teaches a tearable non-woven fabric having improved tear characteristics in the cross direction (CD), including precise tearing with minimal ragged edges of loose fibers usually associated with a tear in a nonwoven fabric (col 2, Ln 59-67). Greenway teaches that the fiber compositions which may be employed can be selected according to those known in the nonwoven art, for example, naturally occurring fibers such as cotton or wool, or synthetic fibers such as rayons (viscose), polyesters, polyamides, etc. (col 4, Ln 23-31). Therefore, Greenway recognizes that rayons and natural fiber materials are suitable equivalents for polyester materials when used as tearable non-woven fabrics.
Greenway further teaches that by impregnating the nonwoven web (10) with a bonding agent (14) in a particular pattern, the tensile strength in the machine direction (MD) can be increased while ensuring CD tearability (col 3, Ln 49-col 4, Ln 16). Specifically, Greenway teaches that the MD tensile strength (breaking load) of an exemplary viscose-based nonwoven fabric after impregnation is 14.0 lb/in (Example 9, Table 4), corresponding to about 98 N/40 mm, which falls squarely within the claimed range. One of ordinary skill in the art would further recognize that the values of breaking load would be approximately the same regardless of the applied pretension. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the label array of Chamandy by selecting a non-woven viscose-based or natural material having a breaking load within the claimed range as the material of the first and second labels, as taught by Greenway, for the benefit of enabling the first and second labels to be easily torn while still having sufficient strength for use as a label, consistent with the teachings of Chamandy regarding the desire to remove labels containing unnecessary or unwanted information from the array.
Regarding claim 2, Chamandy in view of Greenway teaches all of the limitations of claim 1 above. It is noted that the limitation reciting “attached to a garment along the end edges of the first label and second label by attachment means” is considered functional language related to the intended use of the tag and is accorded limited weight as the language does not further limit the structure of the product. Nevertheless, as noted above, Chamandy teaches that the label array (67; tag) can be attached to a garment (G) by sewing or stitching (75’; attachment means) along a line (75’’) proximal to the end edges of the first and second labels ([0051], [0055], Figs. 8, 19), thus meeting the claimed limitation.
Regarding claims 3, 5, 7, and 8, Chamandy in view of Greenway teaches all of the limitations of claims 1 and 2 above. It is noted that the limitations of claims 3, 5, 7, and 8 are directed to information contained on the first and second labels or on the tag, which constitutes nonfunctional printed matter and does not distinguish the claimed invention from the prior art. See MPEP 2111.05. Nevertheless, Chamandy teaches that the labels can be printed with information (I) such as care instructions ([0011], [0047]), thus meeting the claimed limitation.
Regarding claim 6, Chamandy in view of Greenway teaches all of the limitations of claim 1 above. Chamandy teaches that the label web is preferably comprised of a woven or non-woven material such as polyester or acetate or other synthetic material and further teaches that the labels may desirably be selectively removed from the array ([0011], [0052]) but does not expressly teach that the first and second materials comprise a viscose-based non-woven substrate.
However, as noted above, Greenway further teaches a tearable nonwoven fabric material having both MD tensile strength and CD tear characteristics (col 2, Ln 59-col 3, Ln 2). Greenway further teaches that the fiber compositions which may be employed for the nonwoven fabric include synthetic fibers such as rayons, polyesters, polyamides, etc., including blends thereof (col 4, Ln 23-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the low tensile strength tag of Chamandy in view of Greenway by selecting an appropriate synthetic non-woven material, such as a viscose-based non-woven, for the label web, as taught by Greenway, based on the suggestion in Chamandy to use a synthetic non-woven material and the teachings in Greenway regarding the equivalence of rayon and polyester for use as tearable non-woven materials. 
Regarding claim 12, Chamandy in view of Greenway teaches all of the limitations of claim 6 above and, as noted above, Chamandy teaches that the label web can be comprised of a coated non-woven synthetic material [0052]. It is noted that the limitation reciting “coated on a wide web” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. See MPEP 2113. There does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because Chamandy in view of Greenway discloses a label array comprising labels formed of a label web which is comprised of a coated non-woven material.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chamandy (US 2009/0188142) in view of Greenway (US 4,772,499) as applied to claim 1 above, and further in view of Anderle et al. (US 2008/0081160, previously cited).
Regarding claim 9, Chamandy in view of Greenway teaches all of the limitations of claim 6 above. Although Chamandy teaches that the label web may be comprised of a coated non-woven substrate ([0052]), and Greenway teaches that the nonwoven fabric may be impregnated with any known binder or bonding agent (col 3, Ln 49-col 4, Ln 2), the combination of references does not expressly teach that the non-woven substrate is dip coagulation coated with one or more polyurethane and one or more solvent.
However, in the analogous art of printable coated substrates, Anderle et al. teaches a waterborne polyurethane dispersion which can be used as an ink-receptive coating on labels and tags for garments (Abstract, [0072]-[0073]). Anderle et al. teaches that any fibrous material can be coated, impregnated, or otherwise treated with the waterborne polyurethane dispersion, wherein suitable textiles include non-woven materials and regenerated cellulose (rayon; i.e., viscose) [0074]. The coating formed of a waterborne polyurethane dispersion includes water as a solvent, and polyurethane is selected for its printability, durability, and scratch resistance ([0002], [0008], [0012], [0016]-[0017]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the low tensile strength tag of Chamandy in view of Greenway by selecting an appropriate material for the coating of the non-woven substrate, such as a coating comprising a polyurethane and a solvent, as taught by Anderle et al., in order to impart good printability, durability, and scratch resistance to the labels in the tag.
It is noted that the limitation “dip coagulation coated” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because Chamandy in view of Greenway and Anderle et al. discloses the non-woven substrate coated with one or more polyurethane and one or more solvent.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chamandy (US 2009/0188142) in view of Greenway (US 4,772,499) as applied to claim 6 above, and further in view of Weber et al. (US 2008/0171482, previously cited).
Regarding claim 10, Chamandy in view of Greenway teaches all of the limitations of claim 6 above. Although Chamandy teaches that the label web may be comprised of a coated non-woven substrate ([0052]), and Greenway teaches that the nonwoven fabric may be impregnated with any known binder or bonding agent (col 3, Ln 49-col 4, Ln 2), the combination of references does not expressly teach that the non-woven substrate is dip coagulation coated with one or more bio-polyurethane.
However, in the analogous art of polyurethane-coated textiles, Weber et al. teaches an environmentally friendly polymeric textile coating comprising a biodegradable composition (106) for application to a textile substrate (102) (Abstract, [0005], [0018]). Weber et al. teaches that the textile substrate may be a nonwoven and may contain natural fibers such as rayon, while the biodegradable composition contains a formulation comprising a polymer, such as polyurethane, and one or more biodegradable plasticizers ([0018]-[0019]). Weber et al. further teaches that the plastic coating materials comprising polymers and plasticizers can be used to impart flexibility, durability, protection, and other properties to textiles, and further teaches that the use of a biodegradable composition as the polymer textile coating is preferable in view of its susceptibility to biodegradation, as consumers prefer products that are more environmentally friendly ([0004]-[0005], [0016]-[0017]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the low tensile strength tag of Chamandy in view of Greenway by selecting an appropriate material for the coating of the non-woven substrate, such as a coating comprising a bio-polyurethane, as taught by Weber et al., in order to impart flexibility and durability to the tag while improving the environmental impact thereof.
It is noted that the limitation “dip coagulation coated” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because Chamandy in view of Greenway and Weber et al. discloses a non-woven substrate coated with one or more bio-polyurethane.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chamandy (US 2009/0188142) in view of Greenway (US 4,772,499) as applied to claim 6 above, and further in view of Anderle et al. (US 2008/0081160, previously cited) and Weber et al. (US 2008/0171482, previously cited).
Regarding claim 11, Chamandy in view of Greenway teaches all of the limitations of claim 6 above. Although Chamandy teaches that the label web may be comprised of a coated non-woven substrate ([0052]), and Greenway teaches that the nonwoven fabric may be impregnated with any known binder or bonding agent (col 3, Ln 49-col 4, Ln 2), the combination of references does not expressly teach that the non-woven substrate is dip coagulation coated with a mix of one or more polyurethane, one or more solvent, and one or more bio-polyurethane.
However, in the analogous art of printable coated substrates, Anderle et al. teaches a waterborne polyurethane dispersion which can be used as an ink-receptive coating on labels and tags for garments (Abstract, [0072]-[0073]). Anderle et al. teaches that any fibrous material can be coated, impregnated, or otherwise treated with the waterborne polyurethane dispersion, wherein suitable textiles include non-woven materials and regenerated cellulose (rayon; i.e., viscose) [0074]. The coating formed of a waterborne polyurethane dispersion includes water as a solvent, and polyurethane is selected for its printability, durability, and scratch resistance ([0002], [0008], [0012], [0016]-[0017]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the low tensile strength tag of Chamandy in view of Greenway by selecting an appropriate material for the coating of the non-woven substrate, such as a coating comprising a polyurethane and a solvent, as taught by Anderle et al., in order to impart good printability, durability, and scratch resistance to the labels in the tag.
Although Charmandy in view of Greenway and Anderle et al. teaches that the coating can comprise a polyurethane and a solvent, the combination of references does not expressly teach that the coating contains a mix of one or more polyurethane, one or more solvent, and one or more bio-polyurethane.
However, in the analogous art of polyurethane-coated textiles, Weber et al. teaches an environmentally friendly polymeric textile coating comprising a biodegradable composition (106) for application to a textile substrate (102) (Abstract, [0005], [0018]). Weber et al. teaches that the textile substrate may be a nonwoven and may contain natural fibers such as rayon, while the biodegradable composition contains a formulation comprising a polymer, such as polyurethane, and one or more biodegradable plasticizers ([0018]-[0019]). Weber et al. further teaches that the plastic coating materials comprising polymers and plasticizers can be used to impart flexibility, durability, protection, and other properties to textiles, and further teaches that the use of a biodegradable composition as the polymer textile coating is preferable in view of its susceptibility to biodegradation, as consumers prefer products that are more environmentally friendly ([0004]-[0005], [0016]-[0017]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the low tensile strength tag of Chamandy in view of Greenway and Anderle et al. by including a bio-polyurethane in the coating, as taught by Weber et al., in order to impart flexibility and durability to the tag while improving the environmental impact thereof.
It is noted that the limitation “dip coagulation coated” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because Chamandy in view of Greenway, Anderle et al., and Weber et al. discloses a non-woven substrate coated with a mix of one or more polyurethane, one or more solvent, and one or more bio-polyurethane.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chamandy (US 2009/0188142) in view of Greenway (US 4,772,499) as applied to claim 1 above, and further in view of Randall (US 2010/0077640).
Regarding claim 21, Chamandy in view of Greenway teaches all of the limitations of claim 1 above. Although Chamandy teaches that the labels may be torn apart at frangible portions (68a) so that information on the underside of the labels can be read ([0052]), the reference does not expressly teach that the first label and the second label each include a weakened portion to allow selective removal of sections from the stack of labels.
However, in the analogous art of garment labels, Randall teaches a garment tag to be associated with a garment, wherein the tag (40) may include a detachable portion (70) such as a coupon (Abstract, [0031], Figs. 4-5). Randall teaches that the body (42) of the tag is provided with a perforated or score line (72; weakened portion) to permit easy separation of the detachable portion from the body [0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the low tensile strength tag of Chamandy in view of Greenway by providing each of the first and second labels with a weakened portion, as taught by Randall, to enable information contained on the detachable portion to be easily separated from the remainder of the label.

Response to Arguments
Response-Claim Objections
The previous objections to claims 1-4, 6, and 21 are overcome by Applicant’s amendments to the claims in the response filed July 12, 2022.

Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 1 under 35 U.S.C. 112(b) for a lack of antecedent basis is overcome by the Applicant’s amendments to the claim in the response filed July 12, 2022. However, the previous rejection over claims 1 and 4 is maintained over claim 1 in the office action above for lacking clarity as to whether the claimed breaking load is a property of the uncoated or coated fabric material. Clarification from the Applicant is respectfully requested.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 5-7 of the remarks filed July 12, 2022, with respect to amended claim 1 have been considered but are moot because they do not address the combination of references being used in the rejections above. In light of the amendments to claim 1, Chamandy is used as the primary reference in combination with Greenway in the rejections above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785